Citation Nr: 1808843	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  13-33 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for a urinary disorder.

3.  Entitlement to an initial compensable rating for headaches.

4.  Entitlement to an initial compensable rating for allergic rhinitis.

5.  Entitlement to an initial compensable rating for a left great toe deformed fracture prior to February 1, 2017, 

6.  Entitlement to a rating in excess of 20 percent for a left great toe deformed fracture with plantar fasciitis since February 1, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had honorable service in the United States Navy from September 1990 to September 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in relevant part, granted service connection for headaches, a left great toe disability, and allergic rhinitis.  Noncompensable ratings were assigned for each disability, effective October 1, 2010.  The rating decision also denied service connection for a urinary disorder and vertigo.  The claims file was subsequently transferred to the RO in Roanoke, Virginia.

A February 2017 rating decision granted service connection for costochondritis as well as a staged 20 percent rating for a left great toe disability with plantar fasciitis, effective February 1, 2017.  The grant of service connection represents a full grant of the benefit sought for the costochondritis, so that issue is no longer on appeal; however, the Board notes that because the increase and assignment of a staged rating for a left great toe disability did not constitute a full grant of the benefits sought, this increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis for a vertigo disability.

2.  After affording the benefit of the doubt, the Veteran's urinary disorder is related to service.

3.  Throughout the period on appeal, the Veteran's headaches disability is manifested by symptoms that more nearly approximate less frequent attacks, and no characteristic prostrating attacks.

4.  Throughout the period on appeal, the Veteran's allergic rhinitis is manifested by symptoms that more nearly approximate less than 50 percent obstruction of each nasal passage or incomplete obstruction on one side, and no polyps.

5.  Prior to February 1, 2017, the Veteran's left great toe deformed fracture was manifested by symptoms that more nearly approximated aching pain and stiffness.

6.  Since February 1, 2017, the Veteran's left great toe deformed fracture with plantar fasciitis is manifested by symptoms that more nearly approximate severe, objective evidence of pain accentuated on manipulation and use of the foot, characteristic callosities, tenderness of the proximate phalanx, and interphalangeal joint with decreased flexion of the interphalangeal joint.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for vertigo have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for a urinary disorder have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for a compensable rating for headaches have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8100 (2017).

4.  The criteria for a compensable rating for allergic rhinitis have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.97, Diagnostic Code 6522 (2017).

5.  The criteria for a 10 percent rating, and no higher, for a left great toe deformed fracture prior to February 1, 2017, have been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017).

6.  The criteria for a rating in excess of 20 percent since February 1, 2017, for a left great toe deformed fracture with plantar fasciitis have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Because the Veteran served in the Southwest Asia theater of operations  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  

There are two categories of "qualifying chronic disability."  In either case, a Veteran must display symptoms stemming from either (or both) of the following: (1) an undiagnosed illness; or (2) a medically unexplained chronic multisymptom illness, defined by a cluster of signs or symptoms.  Id.  A "medically unexplained chronic multisymptom illness" is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Id.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of an undiagnosed or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, headaches, muscle and joint pain, and neurological signs or symptoms.  38 C.F.R. § 3.317(b).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.

Service Connection for Vertigo

The Veteran contends that he has a vertigo disability related to service.

Service treatment records do not contain any findings or treatment for vertigo symptoms.  In a June 2010 Report of Medical History, the Veteran endorsed three separate episodes of dizziness after physical exercise training, which he said quickly resolved after eating a candy or health bar in two of those instances.  On VA examination in September 2010, the Veteran endorsed episodes of dizziness, weakness, disequilibrium, and vertigo, which happened during physical training exercises during service.  He reported that the dizziness and vertigo were intermittent, occurred one to two times per month, and lasted 30 minutes each time.  He did not report experiencing symptoms of hearing loss, ear discharge, ear pain, ear pruritus, a history of ear infections, balance problems, staggering, or a cerebellar gait.  The Veteran also said that he is not receiving treatment for these symptoms and that he was never hospitalized nor had any surgery for this condition.  Physical examination did not reveal a disturbance of balance, a staggering of gait, or a cerebellar gait.  The VA examiner found that there was no diagnosis for the claimed condition of vertigo because there was no pathology to render a diagnosis.  The examiner reported that there are no residuals from an ear condition in regards to the following areas: peripheral vestibular disorder, active ear disease, aural polyps, or cranial nerve disease.  Post-service treatment records also do not show treatment or a current diagnosis for this condition.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with vertigo.  Therefore, the special provisions pertaining to an undiagnosed illness and medically unexplained chronic multisymptom illnesses are not applicable to this issue. 

The Board notes that the Veteran may sincerely believe that he has vertigo that is causally related to active service.  However, the most probative clinical etiological opinion with regard to the Veteran's claimed condition is against such a finding.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although laypersons are competent to provide opinions on some medical issues, the Board finds that a layperson is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of vertigo for VA purposes.  The Board finds that such etiological findings fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have a current vertigo disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Urinary Disorder

The Veteran asserts that he developed a urinary disorder with blood, pain, and protein that is related to service.

Service treatment records show that the Veteran was diagnosed with a hematuria in 2000, 2007, and 2010.  The Veteran also endorsed several instances of urinary disorder symptoms on his June 2010 Report of Medical History.  On VA examination in August 2010, the examiner noted that the hematuria was currently asymptomatic.  The examiner found that there was no current diagnosis or pathology to render a diagnosis at this time.  The examiner commented that according to records, the hematuria had resolved, but a current urinalysis was pending.

VA treatment records from 2011 showed negative findings for a hematuria.  However, a November 2013 statement from the Veteran continued to endorse chronic episodes of a urinary disorder with blood, pain, and protein.

The Veteran received another VA examination in February 2017.  The examiner opined that the urinary disorder was at least as likely as not related to service.  He explained that the "record shows a clear pattern of hematuria and to a lesser extent protein in urine."  The examiner further explained, "While the etiology is unclear, it is clear that the problem he currently has is a continuation of the similar problem he had in the service."  The Veteran's urinalysis from this VA examination showed abnormal red blood cell count as well as positive ketones and occult blood findings.  The Board finds this medical opinion highly probative of a positive nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

While the Veteran was previously denied service connection, primarily due to an asymptomatic condition, it is clear that he still has current symptoms.  The February 2017 VA examiner noted that the Veteran has a current continuation of the same problems he incurred in service.  Furthermore, private treatment records from March 2017 contain urinalysis results that showed positive, higher than normal, amounts of protein and large, higher than normal, amounts of blood in the Veteran's urine.

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for a urinary disorder is warranted and the claim is granted.

Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of disability ratings following awards of service connection, the severity of the disabilities at issue is to be considered during the entire period from the initial assignment of each disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which a service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the rating of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Rating for Headaches

The Veteran contends that his service-connected headaches warrant a compensable rating under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.

Tension headaches are rated under 38 C.F.R. § 4.124a, DC 8100, which provides a noncompensable rating for less frequent attacks.  A 10 percent rating is warranted with evidence of prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  Although prostrating attacks are not defined in the rating criteria, medical guidance used by the VA Compensation Service suggests that such an attack causes extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities.  See M21-1 Part III, Chapter iv.4.N.7.b.  Completely prostrating means extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities.  Id.

After a full review of the record, and as discussed below, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected tension headaches.  

The Veteran received a pre-discharge VA examination in August 2010.  The Veteran endorsed a 10-year history of headache symptoms.  He said that he experienced severe headaches once a week lasting up to two days at a time.  He said that during a headache, he either went to work and required medicine, or stayed home in bed unable to do anything.  The Veteran described symptoms of headaches in the front of his head with sensitivity to light, nausea, and dizziness.  He stated that he had difficulty concentrating if the headache was severe.  He also said that he went to the emergency room if he had severe symptoms.  The examiner noted that the Veteran currently described symptoms most consistent with a diagnosis of tension headaches.  The neurologic examination was unremarkable.

On VA examination in February 2017, the Veteran continued to endorse periodic headaches, two times a month, lasting a day or two.  He said that he treated this condition with over-the-counter medication.  He described headache symptoms consisting of constant head pain on both sides of the head that worsened with physical activity.  He did not have any non-headache symptoms including symptoms associated with an aura prior to headache pain.  He indicated that his symptoms lasted one to two days.  The Veteran did not have any characteristic prostrating attacks of headache pain.  There were no other pertinent physical findings, complications, conditions, signs, symptoms, or scars.  The examiner found that the Veteran's headaches did not affect his ability to work.  

VA treatment records from February 2011 regarding treatment for a hematuria and erectile dysfunction also note the Veteran's report of a recent nine-hour long headache that was not usual.  Physical findings revealed a normocephalic head.  VA treatment records from March 2012 note the Veteran's follow up for allergy treatment as well as his endorsement of increased frontal headaches.  Physical findings did not reveal any head abnormalities at this time.  VA treatment records throughout the rest of the period on appeal document that the Veteran repeatedly denied any symptoms of headaches, dizziness, or blurred vision.

Based on the foregoing, the Veteran is not entitled to a compensable rating throughout the period on appeal as the Veteran's symptoms do not more nearly approximate characteristic prostrating attacks.  The typical duration of head pain was one to two days and was usually located on both sides of the head.  The Veteran was not found to experience characteristic prostrating attacks of headache pain.  The Veteran did not endorse prostrating attacks and the evidence also does not show that headaches resulted in severe economic inadaptability.  Considering these characterizations and the fact that treatment records do not consistently demonstrate objective findings, the Board finds that a compensable rating is not warranted as at no point throughout the period on appeal has the Veteran's headaches been shown to have more nearly approximated symptoms of characteristic prostrating attacks.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his headaches.  To the extent the Veteran contends that the headaches are more disabling than the currently assigned rating reflects, the Board notes that the Veteran is able to report symptomatology relating to headache pain because this requires only personal knowledge as it comes through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also acknowledges the Veteran's point of view regarding his statements of worse symptoms compared to the currently assigned rating.  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned treatment records and VA examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners and treatment records as each provided relevant medical findings in conjunction with the examinations and treatments.  In this regard, the medical findings (as provided in the examination and treatment reports) directly address the evaluation criteria used for this service-connected disability.  Accordingly, the Board finds that the treatment records as well as the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his headaches.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran is diagnosed with tension headaches.  Accordingly, DC 8100 is the most appropriate Code to use.  See Butts v. Brown, 5 Vet. App. 532.  There is no medical or lay evidence of other headache symptoms that would not result in the pyramiding of other headache-related Diagnostic Codes.  The Board has considered whether higher ratings are available.  At no time during the pendency of this appeal has the Veteran's headaches been shown to meet or more nearly approximate the criteria used to warrant a higher rating.  See 38 C.F.R. § 4.7.  

The Veteran's tension headaches have been frequent and severe enough to be productive of head pain (see VA examinations), but have not included frequent symptoms characteristic of prostrating attacks.  Moreover, the Veteran's symptoms have not resulted in severe economic adaptability.  Therefore, the Board finds that a compensable rating is not warranted because the evidence does not show, at the least, that the Veteran has tension headaches with characteristic prostrating attacks averaging one in two months over the last several months.  As a result, the Veteran's symptoms associated with headaches are clearly accounted for in the zero percent rating pursuant to DC 8100.  Thus, other Diagnostic Codes are not for application.

Based on the foregoing, the Board concludes that the Veteran's tension headaches have been no more than zero percent disabling throughout the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's headaches disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

Rating for Allergic Rhinitis

The Veteran contends that his service-connected allergic rhinitis is more severe than currently rated (0 percent, effective October 1, 2010).  38 C.F.R. § 4.97, Diagnostic Code 6522.  Where the criteria for a compensable rating under a Diagnostic Code are not met, and the schedule does not provide for a 0 percent evaluation, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31. 

Under Diagnostic Code 6522, allergic or vasomotor rhinitis is rated as 10 percent disabling when it is manifested by a greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  Id.

The Veteran received a pre-discharge VA examination in August 2010.  He reported a prior diagnosis of allergic rhinitis since 1995.  He also endorsed symptoms such as interference with breathing through his nose and a hoarse voice during allergy season.  There were no bone infections.  He required immunotherapy allergy shots for this condition with good response.  There was no functional impairment noted due to this disability.  Physical examination revealed a 50 percent nasal obstruction in each naris due to turbinate swelling.  Sinuses revealed no tenderness or purulent discharge.  The head was normocephalic and atraumatic.  The nasal septum is at the midline, the oral cavity revealed no lesion, and dentition was grossly intact.  The throat revealed that the mucosa was intact with no pharyngeal erythema or exudate.  The examiner diagnosed allergic rhinitis.  The examiner also noted that the Veteran subjectively had nasal congestion and rhinorrhea.  There were no findings of bacterial rhinitis.

The Veteran attended another VA examination in February 2017.  He reported that he continued to have intermittent symptoms of nasal congestion and cough.  He said that he treated these symptoms with Flonase and Allegra.  On physical examination, there was no evidence of greater than 50 percent obstruction of the nasal passage on either side.  There was no evidence of permanent hypertrophy of the nasal turbinates.  There was no evidence of nasal polyps.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to this disability.  The physician concluded that this disability does not result in significant functional impairment.

VA treatment records throughout the period on appeal document the Veteran's continued treatment for allergic rhinitis, but do not contain any specific findings analogous to the rating criteria for this disability.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his allergic rhinitis.  To the extent the Veteran contends that his allergic rhinitis are more disabling than the currently assigned rating reflects, the Board notes that the Veteran is able to report symptomatology related to this disability because this requires only personal knowledge as it comes through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also acknowledges the Veteran's point of view regarding his statements of worsened symptoms.  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned treatment records and VA examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners and each provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria used for this service-connected disability.  Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his headaches.  

The Veteran does not meet the DC 6522 criteria for a compensable rating because he has not been shown to have polyps, or greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected allergic rhinitis is primarily manifested by incomplete obstruction on one side or less than 50 percent obstruction of nasal passage on both sides.  There is no medical or lay evidence of other respiratory symptoms that would not result in the pyramiding of other related Diagnostic Codes.  The Board has considered whether higher ratings are available under similar Diagnostic Codes, but find that none applies.  

Based on the foregoing, the Board concludes that the Veteran's allergic rhinitis has been no more than zero percent disabling throughout the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 366 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's allergic rhinitis disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

Staged Ratings for a Left Great Toe Disability

The Veteran asserts that a compensable rating is warranted for a left great toe deformed fracture prior to February 1, 2017, as well as a rating in excess of 20 percent since February 1, 2017, for a left great toe deformed fracture with plantar fasciitis.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5276, 5284.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities rated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact that are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  38 C.F.R. § 4.59 speaks to both painful motion of joints and actually painful joints.  Petitti v. McDonald, 27 Vet. App. 415 (2015).  38 C.F.R. § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id.  Thus, because the trigger for a minimum disability rating under 38 C.F.R. § 4.59 is an actually painful, unstable, or malaligned joint, assignment of a 10 percent rating is warranted.  Petitti, 27 Vet. App. at 415.  

The Board notes that the February 2017 rating decision combined the service-connected left great toe deformed fracture with plantar fasciitis and provided one rating for the foot under Diagnostic Code 5276.  In that regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Copeland v. McDonald, 27 Vet. App. 333 (2015) that "when a condition is specifically listed in [VA's scheduled for rating disabilities], it may not be rated by analogy."  Id. at 337.  "In other words, '[a]n analogous rating... may be assigned only where the service-connected condition is 'unlisted.'"  Id. at 336-37 (quoting Suttman v. Brown, 5 Vet. App. 127, 134 (1993)).

DC 5284 provides ratings for "Foot injuries, other."  As will be discussed, the Veteran has current diagnoses for left great toe deformed fracture and plantar fasciitis in the left foot since February 1, 2017.  Thus, a rating under DC 5284 is applicable here, as there are no specific Diagnostic Codes for the Veteran's diagnosed and service-connected foot disabilities.

Musculoskeletal disabilities of the foot are rated under Diagnostic Codes 5276 through 5284.  As an initial matter, the Board observes that the Veteran has no foot disability characterized by weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammertoes, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the Diagnostic Codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, DCs 5277 to 5283. 

Prior to February 1, 2017, the Veteran's left great toe disability was rated under DC 5284, which provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated as 40 percent disabling.  38 C.F.R. § 4.71a.

The words "mild," "moderate," "marked," "severe," and "pronounced" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

If the Veteran's foot disability is not one of the listed disabilities for the foot under Diagnostic Code 5276 through 5283, then consideration of Diagnostic Code 5284 is appropriate.  However, a rating under Diagnostic Code 5284 is not required if the criteria for one of the other listed foot disabilities specifically contemplates the Veteran's symptomatology.  Here, after considering the facts in this case, the Board finds that the Veteran's service-connected left great toe fracture with plantar fasciitis is more appropriately rated by analogy to pes planus under Diagnostic Code 5276 since February 1, 2017, rather than "other foot injuries" under Diagnostic Code 5284.

Since February 1, 2017, the Veteran's left great toe disability has been rated as 20 percent disabling under DC 5276 because his disability was predominantly encompassed by symptoms of plantar fasciitis and left great toe pain.  As the rating schedule does not provide specific criteria for plantar fasciitis, this disability has been evaluated by analogy to pes planus under Diagnostic Code 5276.  See 38 C.F.R. §§ 4.20, 4.71a.  A 20 percent rating is warranted for severe, unilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.  A 30 percent rating is awarded where unilateral flatfoot is manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  Id.

Loss of use of a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Complete paralysis of the external popliteal nerve and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis .of the nerve: will be taken as loss of use of the foot.  38 U.S.C. §§ 1114, 1134; 38 C.F.R. §§ 3.350, 4.63.

After a full review of the record, and as discussed below, the Board concludes that entitlement to a 10 percent rating, and no higher, prior to February 1, 2017, is warranted for a left great toe deformed fracture.  However, a rating in excess of 20 percent since February 1, 2017, for a left great toe deformed fracture with plantar fasciitis is not warranted.  

The Veteran received a pre-discharge VA examination in August 2010.  He reported that the left great toe injury occurred as result of someone landing on his foot during physical training.  He reported symptoms of aching, sharp pain and stiffness, 8 out of 10 in severity.  He also reported functioning without medication for the pain.  He said there was pain and stiffness at rest as well as with standing or walking.  Physical examination of the feet revealed no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, instability or signs of deformity.  There was active motion of the metatarsophalangeal joint of the great toes, bilaterally.  Weight bearing and non-weight bearing alignment of the Achilles tendon were normal, bilaterally.  There was no pes planus, pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus, bilaterally.  There was no functional limitation of standing and walking and he did not require the use of corrective shoe wear.  The examiner reported that there was no diagnosis and no pathology to render a diagnosis.  X-rays were normal.  Although a fracture was shown in service, there was no X-ray evidence showing the findings.

The Veteran received another VA examination in February 2017.  The examiner continued the diagnosis for left great toe deformed fracture and added a related diagnosis for left foot plantar fasciitis since 2017.  The examiner explained that the Veteran's continued had worsened due to favoring his toe, which resulted in an abnormal gait and lead to plantar fasciitis.  The Veteran endorsed pain and stiffness since service.  In the last month, the Veteran stated he had pain in his left sole when walking.  Current symptoms reported included pain with walking on his left foot and toe.  He was given an injection in the plantar fascia yesterday to help alleviate the pain.  The Veteran did not report that flare-ups impact the function of the left foot.  He endorsed functional impairment due to pain incurred when walking or standing.  The VA examiner completed the section of the examination results for symptoms related to flatfoot even though there was no diagnosis for this condition.  The examiner reported that the Veteran had pain on use of the left foot with pain accentuated on manipulation.  There was no indication of swelling on use or use of arch supports, built up shoes, or orthotics.  He did not have extreme tenderness of the plantar surfaces in either foot.  The Veteran did not have any other symptoms for flat foot.  There was tenderness of the proximate phalanx and interphalangeal joint with decreased flexion of the interphalangeal joint.  The Veteran had a marked abnormal callus medial to the interphalangeal joint of the first toe due to abnormal weight bearing.  There was no bone infection, signs of bone disease, or malunion of os calcis or astralgus.

The February 2017 VA examiner indicated that the Veteran had a left great toe fracture with pain that was moderate in severity.  The condition was found to chronically compromise weight bearing, but did not require arch supports, custom orthotic inserts, or shoe modifications.  There was pain on weight bearing and disturbance of locomotion for the left foot.  The Veteran had functional loss of the left foot when used repeatedly over time due to pain with walking and prolonged standing.  There was no other functional loss during flare-ups or with repeated use over time.  Moreover, there were no other pertinent physical findings, complications, conditions, signs or symptoms, or scars related to the left foot disability.  The Veteran did not use an assistive device.  The remaining effective function of the left foot would not be equally well served by an amputation with prosthesis.  Diagnostic testing did not reveal any arthritis.  The left foot disability was found to impact the Veteran's ability to perform any of type of occupational task.  Specifically, the examiner commented that the Veteran should avoid jobs that require extended walking or standing due to pain.  The examiner remarked that the plantar fasciitis and decreased range of motion for the left great toe represent a progression of the established condition.  The examiner noted that the Veteran's abnormal gait and station imposed by the toe pain from the established condition leads to abnormal foot mechanics and plantar fasciitis.  Lastly, the examiner reported that there was pain in passive and non-weight bearing range of motion of the left foot and toe.  The Veteran's left foot range of motion was normal, but decreased for the left great toe and that the active and passive range of motion was the same.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his left great toe disability.  The Veteran is able to report symptomatology relating to pain in his left heel and great toe because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Accordingly, the medical examination opinion and findings, as well as the Veteran's statements are of great probative value regarding the severity of his left great toe disability.  

Prior to February 1, 2017, DC 5284 was the most appropriate Code to rate the Veteran's left toe disability as the criteria for one of the other listed foot disabilities did not specifically contemplate the Veteran's symptomatology.  During this first staged period of the appeal the left great toe disability did not specifically meet the DC 5284 criteria for a compensable rating because it was not shown to result in a moderate foot injury; however,  a minimum 10 percent disability rating is warranted under 38 C.F.R. § 4.59 based on the Veteran's endorsement of an actually painful, unstable, or malaligned joint.  Petitti, 27 Vet. App. at 415.  Even though the August 2010 VA examiner did not explicitly describe the Veteran's left great toe disability as at least "moderate," the Veteran did endorse symptoms of aching, sharp pain and stiffness, he described as 8 out of 10 in severity, at this time.  38 C.F.R. § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id.  

Since February 1, 2017, Diagnostic Code 5276 is the most appropriate criteria to rate the left great toe disability by analogy because the Veteran was recently diagnosed with plantar fasciitis that was caused by the left great toe disability.  However, the Veteran's left great toe disability does not meet the criteria for a rating in excess of 20 percent under DC 5276 because the disability did not more nearly approximate analogous symptoms of pronounced unilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the foot, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

The Board has also considered other potentially relevant Diagnostic Codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another Diagnostic Code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Since February 1, 2017, Diagnostic Code 5284 does not apply to the Veteran's left great toe deformed fracture with plantar fasciitis, as the symptomatology associated with this disability is already appropriately compensated by analogy under Diagnostic Code 5276.  The February 2017 VA examiner explained that the Veteran's left heel plantar fasciitis diagnosis is a progression of the left great toe disability, which is what caused the Veteran to walk with an altered gait.  As such, the plantar fasciitis does not present, and is not more analogous to, a disability resulting from actual injury to the foot that would be rated by DC 5284.  See Yancy v. McDonald, 27 Vet. App. 484, 492-93 (2016) (holding that application of DC 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under DC 5284); 38 C.F.R. § 4.20 (providing that unlisted conditions may be rated by analogy under a closely related disease or injury).  "The plain meaning of the word 'injury' limits the application of DC 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions."  Yancy, 27 Vet. App. at 491.  As the February 2017 VA examiner explained, the Veteran's plantar fasciitis is a degenerative condition rather than an injury.  In addition, service connection was granted based on the diagnosis of a left great toe deformed fracture in service and the same diagnosis after service, rather than as due to an injury in service of the plantar fascia.  Therefore, rating by analogy under Diagnostic Code 5284 since February 1, 2017, is not appropriate because the plantar fasciitis did not develop until almost seven years after service due to the Veteran's altered gait caused by the left great toe deformed fracture.

Since February 1, 2017, the evidence of record indicates that the Veteran's service-connected left great toe deformed fracture with plantar fasciitis is primarily manifested by severe, objective evidence of pain accentuated on manipulation and use of the foot, characteristic callosities, tenderness of the proximate phalanx, and interphalangeal joint with decreased flexion of the interphalangeal joint.  There is no medical or lay evidence of other left foot symptoms that would not result in the pyramiding of other foot-related Diagnostic Codes.  The Board notes that a number of different Diagnostic Codes may potentially be applicable, to include DCs 5277-5283.  However, since February 1, 2017, DC 5276 is the most appropriate Code to rate the Veteran's left great toe deformed fracture with plantar fasciitis by analogy instead of DC 5284 because the symptomatology for these conditions are duplicative of, or overlapping with, the symptomatology of the other condition.  Accordingly, since February 1, 2017, there is also no basis for a separate 10 percent rating under DC 5284 for a moderate left great toe deformed fracture due to overlapping symptomatology.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's left great toe disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

Based on the foregoing, the Board concludes that the Veteran's left great toe deformed fracture warrants a 10 percent rating, and no higher, prior to February 1, 2017.  However, the Veteran's left great toe deformed fracture with plantar fasciitis does not warrant a rating in excess of 20 percent since February 1, 2017.  In addition, a separate rating since February 1, 2017, for a moderate left foot injury under DC 5284 is not warranted as those symptoms overlap with the plantar fasciitis in the left heel.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 366 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Veteran's appeal, in part, arises from an appeal of the initial evaluation following the grant of service connection for headaches, allergic rhinitis, and a left great toe disability.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  The Veteran was also provided a VCAA notice regarding development of his total disability based on individual unemployability claim in December 2013.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in August 2010, prior to the initial adjudication of the service connection claims for vertigo and a urinary disorder, which are on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the August 2010 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims in August 2010 and February 2017.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).






ORDER

Service connection for vertigo is denied.

Service connection for a urinary disorder is granted.

An initial compensable rating for headaches is denied.

An initial compensable rating for allergic rhinitis is denied.

An initial 10 percent rating, but no higher, prior to February 1, 2017, for a left great toe disability is granted.

A rating in excess of 20 percent for the period beginning February 1, 2017 for a left great toe disability is denied.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


